Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  June 16, 2017                                                                                       Stephen J. Markman,
                                                                                                                Chief Justice

  155399                                                                                                   Brian K. Zahra
                                                                                                   Bridget M. McCormack
                                                                                                         David F. Viviano
                                                                                                     Richard H. Bernstein
                                                                                                            Joan L. Larsen
  In re MORFORD/ELLISON-MORFORD,                                                                         Kurtis T. Wilder,
  Minors.                                                          SC: 155399                                        Justices
                                                                   COA: 332541
                                                                   Monroe CC Family Division:
                                                                     14-023167-NA

  _____________________________________/

         By order of March 31, 2017, the application for leave to appeal the December 22,
  2016 judgment of the Court of Appeals was held in abeyance pending the decision in In
  re Hicks/Brown, Minors (Docket No. 153786). On order of the Court, the case having
  been decided on May 8, 2017, ___ Mich ___ (2017), the application is again considered,
  and it is DENIED, because we are not persuaded that the questions presented should be
  reviewed by this Court.




                          I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          June 16, 2017
           t0613
                                                                              Clerk